ORDER
The Disciplinary Review Board on February 23, 1998, having filed with the Court its decision finding that JEFFREY A. FOUSHEE of MAPLEWOOD, who was admitted to the bar of this State in 1998, and who thereafter was temporarily suspended from the practice of law on March 6, 1996, and who remains suspended at this time, violated RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having concluded that because the misconduct in this matter occurred during the same period and was of the same nature as the misconduct in four matters that led to the three-year suspension from practice imposed by the Court on June 3, 1997, and that had the misconduct in this matter been addressed by the disciplinary system with the misconduct in the other four matters, the level of discipline imposed would not have been increased;
And the Disciplinary Review Board having determined that no discipline beyond the three-year suspension should be imposed on respondent for the ethics violations in this matter;
And good cause appearing;
*362It is ORDERED that there be no further discipline for the ethical violations found by the Disciplinary Review Board in this matter beyond the three-year suspension imposed by the Court on June 3,1997; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.